Citation Nr: 1627410	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-17 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for peripheral neuropathy of the right upper and lower extremities.

2.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for residuals of a cerebrovascular accident with peripheral vascular disease and hypertension (claimed as a stroke).

3.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for ischemic heart disease.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for erectile dysfunction.

8. Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION


The Veteran had active military service from August 1965 to October 1968.

This case comes to the Board of Veterans' Affairs (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2015, the Veteran testified during a hearing at the RO before the undersigned.  In August 2015, the Board advised him that it was unable to produce a written transcript of the hearing due to audio malfunctions heard during his testimony in the audio recording system.  The Board offered the Veteran the opportunity to testify at another hearing at the RO or the Board's Washington, D.C., office, or at a hearing conducted by videoconference, and requested that he complete the enclosed form indicating his preference.  He was advised that if he did not respond within 30 days of the letter's date, the Board would assume he did not desire another hearing and proceed with his appeal.  Unfortunately, the Board's letter was sent to the Veteran's former address, rather than to the new address he provided to VA in June 2013, and was returned by the United States Post Office. 


FINDING OF FACT

On July 1, 2016 the Board was notified that the appellant died in April 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
	                                                      ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


